DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JURRIEL WASHINGTON,
                             Appellant,

                                     v.

                         MISAEL RODRIGUEZ,
                              Appellee.

                               No. 4D18-2915

                           [December 6, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Kathleen   J.    Kroll,    Judge;  L.T.    Case    No.
502017DR003902XXXXMB.

   Jurriel Washington, Royal Palm Beach, pro se.

  Robbin L. Petras of Florida Family Law Clinic, LLC, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.